Citation Nr: 1118617	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a total rating based on individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a total rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is unemployable due to service-connected disability.  Currently, the Veteran's only service-connected disability is rheumatic heart disease, for which a 30 percent evaluation has been in effect for many years.  

During the hearing before the undersigned, the Veteran raised a claim for service connection for diabetes mellitus.  The appeal for unemployability benefits is inextricably intertwined with the new claim for service connection for diabetes, as the outcome of the service connection claim could affect the likelihood of the unemployability claim being granted.  

The United States Court of Appeals for Veterans Claims has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  However, the RO/AMC has not formally adjudicated the issue of entitlement to service connection for diabetes mellitus.  As such, a final decision on the claim for unemployability benefits will be deferred pending completion of the development set forth in the REMAND section below.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for diabetes mellitus.  If this claim remains denied, and if the Veteran files a timely notice of disagreement, then the RO/AMC must issue a statement of the case regarding this claim.  Only if a timely substantive appeal is received with regard to the claim for service connection for diabetes mellitus, should this issue be returned for appellate consideration.  

2.  Any appropriate development, including a VA examination, should be accomplished.

3.  Thereafter, re-adjudicate the issue of entitlement to a total rating.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


